DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on September 23, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendment to the claims.

Response to Arguments
Applicants’ arguments with respect to Claims 3 through 6 and 9 through 11 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 9 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0140578 to Ko et al (hereinafter “Ko”) in view of the teachings of U.S. Patent 4,875,282 to Leibowitz (hereinafter “Leibowitz”) and U.S. Publication 2004/0067348 to Nishil (hereinafter “Nishil”).
Claim 9:  Ko discloses a method of manufacturing a MEMS printed circuit board module comprising:
forming a multi-layer piezoelectric structure (e.g. 110, 112, 114, 120 in Fig. 1B) that defines an anchoring region [e.g. end region of 120 that contacts 140, 160] at one end of the multi-layer piezoelectric structure, wherein the multi-layer piezoelectric structure defines a lifting region [e.g. where 130 is located, in Fig. 1B] contiguous with the anchoring region, wherein the multi- layer piezoelectric structure includes a support layer (e.g. 120) that is formed as a metallic conductive layer (e.g. ¶¶ [0029], [0032]);
providing a composite component of a printed circuit board (e.g. 100);
positioning the metallic conductive layer (e.g. 120) of the anchoring region of the multi-layer piezoelectric structure to become laminated directly and firmly to the composite component during formation of the printed circuit board so that the multi-layer piezoelectric structure can be activated for generating a lifting movement of the lifting region of the multi-layer piezoelectric structure with respect to the printed circuit board (e.g. ¶ [0030]);
directly and firmly laminating the metallic conductive layer (e.g. 120) of the anchoring region of the multi-layer piezoelectric structure to the composite component (e.g. ¶ [0029]); and
wherein the support layer of the multi-layer piezoelectric structure forms a metallic conductive layer of the printed circuit board [e.g. when 120 is connected to 140 or 142, see Fig. 1B].
Claim 5:  Ko further discloses the method of claim 9, wherein the multi-layer piezoelectric structure is laminated and configured for setting a membrane (e.g. 120, 112, 114) into oscillation by action of the lifting movement of the lifting region of the multi-layer piezoelectric structure.  The support layer (e.g. 120) with piezoelectric members (e.g. 112, 114, in Fig. 1B) are configured to be a membrane the does the lifting movement via vibration or oscillation (e.g. ¶ [0029]).
Ko does not teach:
1)  that the composite component that forms the printed circuit board, the composite component is formed by laminating a plurality of layers of fiber composite to form a laminated fiber composite component of the printed circuit board;
2)  that directly and firmly laminating the metallic conductive layer of the anchoring region of the multi-layer piezoelectric structure to the laminated fiber composite component is done under heat and pressure; and 
 3)  laminating at least one further layer of fiber composite to the laminated fiber composite component to complete formation of the printed circuit board;
which is required in Claim 9.
Leibowitz discloses a well-known conventional process of making a printed circuit board (e.g. Figs. 2 and 3) that includes laminating a plurality of layers (e.g. 16, 22, 26, 28) of fiber composite (e.g. 30, 32) to form an overall laminated fiber composite component (e.g. col. 4, lines 4-49).  The claimed “plurality of layers” can be read as layers (26, 28, 24, in Fig. 3) where Leibowitz further discloses as part of the process, laminating at least one further layer (22, in Fig. 3) of fiber composite (e.g. 32) to the laminated fiber composite component (e.g. 26, 28, 24) to complete formation of the printed circuit board (in Fig. 3).  Leibowitz discloses that such a manufacturing process has a whole host of benefits in circuit board applications, e.g. low dielectric constant, a controllable thermal expansion, good mechanical strength, etc. (col. 3, lines 43-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the printed circuit board of Ko with the manufacturing process taught by Leibowitz, for anyone, or all, of associated benefits taught by Leibowitz.
Nishii discloses another laminating process that directly and firmly laminates a metallic conductive layer (e.g. 15, in Fig. 1D) to a composite component (e.g. 11, Fig. 1E) under heat and pressure (e.g. ¶ [0034]). The heat and pressure allows the composite materials (e.g. of 11, ¶ [0030]) that at least include a resin, to bond the composite component to the metallic conductive layer for the benefit of providing a more reliable electrical connection (e.g. ¶ [0013]).
Leibowitz discloses a similar process in laminating the metallic conductive layer (e.g. copper foil) to the laminated fiber composite component with heat and pressure that also at least includes a resin (e.g. col. 4, lines 26-40).  Ko, as modified by Leibowitz, would provide the laminated fiber composite component.  To modify this would be to add the heat and pressure taught by Nishii to the process of Ko and Leibowitz that would allow the metallic conductive layer to be directly and firmly bonded to the laminated fiber composite component based on the bonding and material properties of the composite component.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processes Ko and Leibowitz by adding heat and pressure, as taught by Nishii, to provide a more reliable electrical connection between the metallic conductive layer and the laminated fiber composite component.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Leibowitz and Nishii, as applied to Claim 1 above, and further in view of U.S. Publication 2017/0213955 to Silvano De Sousa et al (hereinafter “Silvano De Sousa”).
Ko, as modified by Leibowitz and Nishii, disclose the claimed manufacturing method as relied upon above in Claim 1, further including that the multi-layer piezoelectric structure defines a first side and a second side disposed spaced apart from the first side.  
The modified Ko method does not teach that the step of directly and firmly laminating includes:
1)  embedding the anchoring region of the multi-layer piezoelectric structure into the printed circuit board so that the printed circuit board is connected to the first side and the second side of the multi-layer piezoelectric structure [as required by Claim 3]; and
2)  disposing the anchoring region of the multi-layer piezoelectric structure into a recess that extends completely through the multi-layer laminated fiber composite component of the printed circuit board [as required by Claim 6].
Silvano De Sousa discloses an alternative method of attaching a multi-layer piezoelectric structure (e.g. 122, 124) to a printed circuit board (e.g. 114, in Fig. 2).  The multi-layer piezoelectric structure includes a support layer formed as a metallic conductive layer (e.g. 124) where an anchoring region [ends of 122, 124] of the multi-layer piezoelectric structure is embedded into the printed circuit board by connecting first and second sides (e.g. top and bottom surfaces) of the multi-layer piezoelectric structure between layers of the printed circuit board.  The opening between the laminated fiber composite component of the printed circuit board [e.g. between each 114, in Fig. 2] is a recess that extends completely through the laminated fiber composite component of the printed circuit board from outer end surfaces of the printed circuit board to an interior opening of the printed circuit board.  Silvano De Sousa still leaves a lifting region free within the middle of the multi-layer piezoelectric structure.
Such a modification to Ko would include embedding an anchoring region (e.g. ends) of the multi-layer piezoelectric structure (e.g. 112, 114, 120) within the printed circuit board (e.g. 100), in light of the teachings of Silvano De Sousa.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ko by embedding the anchoring region of the multi-layer piezoelectric structure within the recess of the printed circuit board, as taught by Silvano De Sousa, to provide an alternative means of attachment of the multi-layer piezoelectric structure to the printed circuit board and/or to alternatively provide a more secure attachment means between anchoring regions [ends] of the multi-layer piezoelectric structure and the printed circuit board.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Leibowitz and Nishil, as applied to Claim 1 above, and further in view of U.S. Publication 2009/0189482 to Shibata et al (hereinafter “Shibata”).
Ko, as modified by Leibowitz and Nishii, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Ko method does not teach gluing the anchoring area region of the multi-layer piezoelectric structure to the laminated fiber composite component of the printed circuit board.
Shibata discloses a bonding process where a glue (e.g. adhesive 16, in Fig. 3) is used to laminate an anchoring area region of a multi-layer piezoelectric structure (e.g. 12, 13, 14) to a laminated fiber composite component of a printed circuit board (e.g. 11, 15) to enhance the bonding characteristics between the two (e.g. ¶¶ [0035], [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ko by adding a glue, as taught by Shibata, to enhance bonding characteristics between the multi-layer piezoelectric structure and the laminated fiber composite component of a printed circuit board.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Leibowitz and Nishil, as applied to Claim 1 above, and further in view of U.S. Patent 5,773,764 to Von Vajana (hereinafter “Von Vajana”).
Ko, as modified by Leibowitz and Nishii, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Ko method does not teach that the laminated fiber composite component is tested for quality prior to the step of laminating at least one further layer of fiber composite to the laminated fiber composite component to complete formation of the printed circuit board.
Von Vajana discloses a method of testing a laminated composite component of a printed circuit board for quality (in Fig. 6) by performing an electrical conductivity test (e.g. 609) to check for any short circuit conditions (e.g. col. 4, lines 3-25).  This testing (at 609) in Figure 6 is done before any further layer of a composite (e.g. at 621) are laminated to the laminated composite component, or any further manufacturing processes (e.g. at 611) are performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ko by adding a step of testing for quality, as taught by Von Vajana, to check for electrical conductivity of the laminated fiber composite component during the manufacturing process, prior to completion of the printed circuit board.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Leibowitz and Nishil, as applied to Claim 1 above, and further in view of U.S. Publication 2006/0043329 to Hirose et al (hereinafter “Hirose”).
Ko, as modified by Leibowitz and Nishii, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Ko method does not teach that the multi-layer piezoelectric structure is tested for quality prior to the step of laminating at least one further layer of fiber composite to the laminated fiber composite component to complete formation of the printed circuit board.
Hirose disclose a testing process for quality of a piezoelectric material of a multi-piezoelectric structure prior to mounting the structure to a laminated composite component or completion of a printed circuit board for mounting (e.g. ¶ [0010]).  To check for quality, a heat resistant test is performed on the piezoelectric material composition to obtain a desired resonant frequency and electromechanical coupling factor that allows the piezoelectric material to be used in a multi-layer piezoelectric structure of various types of applications (e.g. ¶¶ [0006], [0050], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ko by adding a test to the piezoelectric material composition of the multi-layer piezoelectric structure prior to any laminating, as taught by Hirose, to obtain a desired resonant frequency and electromechanical coupling factor for applications of lifting.

Conclusion
Applicants' amendment filed as part of their submission has necessitated the new ground(s) of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896